Citation Nr: 1030118	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-13 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for dysthymic disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic stress 
disorder (PTSD), and if so, whether service connection is 
warranted for the claimed disability.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hepatitis C, and if so, 
whether service connection is warranted for the claimed 
disability.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for obstructive sleep apnea, 
and if so, whether service connection is warranted for the 
claimed disability.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension, and if so, 
whether service connection is warranted for the claimed 
disability.  

7.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a gunshot wound of the 
right foot, and if so, whether service connection is warranted 
for the claimed disability.  

8.  Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from February 1969 to September 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  The Veteran appealed this decision to 
BVA, and the case has been referred to the Board for appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his April 2007 substantive appeal, the Veteran requested a 
hearing at his local RO, before a member of the Board, or 
members, of the Board, prior to his claim being reviewed by the 
Board.  A date for a Travel Board hearing was scheduled, however 
it appears the Veteran cancelled his hearing and requested that 
it be rescheduled.  In a June 2010 motion, the Veteran, through 
his representative, against requested a new Travel Board hearing 
before the Board.  The Board finds that the Veteran has provided 
good cause for having his hearing rescheduled, and in an August 
2010 letter, granted the Veteran's motion to reschedule his 
Travel Board hearing.  The failure to afford the Veteran a 
hearing would amount to a denial of due process.  38 C.F.R. 
§ 20.904(a)(3) (2009).  Thus, a remand is necessary to afford the 
Veteran a hearing at the Little Rock Department of Veterans 
Affairs Regional Office.  38 U.S.C.A. § 7107 (2002)

Accordingly, the case is REMANDED for the following action:

1.	The RO should take appropriate steps in 
order to schedule the Veteran for a Travel 
Board hearing with a Veterans Law Judge of 
the Board in accordance with his request.  
The Veteran should be notified in writing 
of the date, time, and location of the 
hearing.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board in accordance 
with appellate procedures.







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


